Exhibit 10.9

INCENTIVE AGREEMENT

FOR THE GRANT OF RESTRICTED STOCK UNITS

UNDER THE

TIDEWATER INC. 2017 STOCK INCENTIVE PLAN

 

 

 

THIS AGREEMENT is entered into as of [__________] (the “Date of Grant”) by and
between Tidewater Inc., a Delaware corporation (“Tidewater” and, together with
its subsidiaries, the “Company”), and the employee specified on the Term Sheet
(as defined below and such employee, the “Employee”).  Capitalized terms used,
but not defined, in this Agreement have the respective meanings provided in the
Tidewater Inc. 2017 Stock Incentive Plan (the “Plan”).

WHEREAS, the Employee is a key employee of the Company and Tidewater considers
it desirable and in its best interest that the Employee be given an added
incentive to advance the interests of Tidewater in the form of restricted stock
units payable in shares of common stock of Tidewater, $0.001 par value per share
(the “Common Stock”) in accordance with the Plan; and

WHEREAS, the Company has provided the Employee with a written notice, dated as
of the Date of Grant, of his or her grant under the Plan (the “Term Sheet”),
which is incorporated by reference into this Agreement.

NOW, THEREFORE, in consideration of these premises and the mutual promises and
covenants contained in this Agreement, it is agreed by and between the parties
as follows:

I.
Restricted Stock Units

1.1Restricted Stock Units.  Effective on the Date of Grant, Tidewater hereby
grants to the Employee under the Plan the total number of restricted stock units
(the “RSUs”) specified on the Term Sheet, subject to the terms, conditions, and
restrictions set forth in the Plan and in this Agreement.  

1.2Award Restrictions.  The RSUs may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated, whether voluntarily or
involuntarily.  The Employee will have no rights, including, but not limited to,
voting and dividend rights, in the shares of Common Stock underlying the RSUs
unless and until such shares are issued to the Employee, or as otherwise
provided in the Plan or this Agreement.

1.3Vesting Terms.

(a)Time-Based Vesting.  Upon vesting under the terms and conditions of the Plan
and this Agreement, each RSU represents the right to receive from Tidewater one
share of Common Stock, free of any restrictions, and any amounts, securities,
and property notionally credited to the Employee’s Account (as defined in
Section 2.1) with respect to such RSU.  

 

1

--------------------------------------------------------------------------------

 

(b)Vesting Schedule.  The RSUs will vest in three equal installments on the
first three anniversaries of the Date of Grant provided that, except as provided
in Section 1.4, the Employee remains employed by the Company on the applicable
vesting date.

1.4Effect of Termination of Employment.

(a)Upon the Employee’s death or termination of employment due to disability (as
determined by the Committee in accordance with Section 409A of the Code), all
RSUs will immediately vest and pay out in shares of Common Stock.

(b)In the event the Employee retires on or after age 62 with five or more years
of service with the Company, any unvested RSUs will vest and pay out in shares
of Common Stock but only if and to the extent that the Committee, in its sole
discretion, has specifically approved such action and subject to such
restrictions as the Committee may impose (including, but not limited to,
post-employment restrictive covenants such as non-competition, non-solicitation,
and/or non-disclosure provisions).

(c)Except as otherwise expressly provided in this Section 1.4 or as otherwise
determined by the Committee in its sole discretion, termination of employment
will result in forfeiture of all unvested RSUs unless such termination is, in
effect, a transfer of employment from one entity to another within the
Company.  

II.
Dividend Equivalents and the Issuance of Shares Upon Vesting

2.1Restricted Stock Unit Account and Dividend Equivalents.  Tidewater will
maintain an account (the “Account”) on its books in the name of the
Employee.  The Account will reflect the number of RSUs awarded to the Employee,
as such number may be adjusted under the terms of the Plan and this Agreement,
as well as any additional RSUs, cash, or other securities or property credited
as a result of dividend equivalents, administered as follows:

(a)The Account will be for recordkeeping purposes only, and no assets or other
amounts will be set aside from Tidewater’s general assets with respect to such
Account.  

(b)If Tidewater declares a cash dividend or distributes any other securities or
property to stockholders between the Date of Grant and the date the RSUs vest
and pay out under this Agreement (other than shares of Common Stock), the
Employee will be entitled to any cash, securities, or other property (or, in the
Committee’s discretion, a cash amount equal to the fair market value of such
other securities or property) that would have been received as a dividend or
distribution had the Employee’s outstanding RSUs been shares of Common Stock as
of the record date for such dividend or distribution.  

(c)If dividends are declared and paid in the form of shares of Common Stock,
then the Employee’s Account will be credited with one additional RSU for each
share of Common Stock that would have been received as a dividend had the
Employee’s outstanding RSUs been shares of Common Stock as of the record date
for such dividend.

2

--------------------------------------------------------------------------------

 

(d)All cash, any additional RSUs credited via dividend equivalents, and any
other securities or property credited to the Employee’s Account will vest and be
paid out or be forfeited at the same time and on the same terms as the RSUs to
which they relate.

2.2Issuance of Shares of Common Stock.  As soon as practicable following the
date any RSUs vest under this Agreement, but no later than 30 days after such
date, the number of shares of Common Stock to which the Employee is entitled
under this Agreement will be transferred to the Employee or his or her nominee
via book entry free of restrictions or, upon the Employee’s request, Tidewater
will cause a stock certificate to be issued in the name of the Employee or his
or her nominee.  Upon issuance of such shares, the Employee is free to hold or
dispose of such shares, subject to applicable securities laws and any internal
Company policy then in effect and applicable to the Employee, such as
Tidewater’s Policy Statement on Insider Trading and Executive Stock Ownership
Guidelines.

III.
Recovery Right of Tidewater

Tidewater has the right to recover any RSUs or shares of Common Stock issued
under the Plan to the Employee, if (a) the grant, vesting, or value of such
awards was based on the achievement of financial results that were subsequently
the subject of a restatement; (b) the Employee is subject to Tidewater’s
Executive Compensation Recovery Policy; (c) the Employee engaged in intentional
misconduct that caused or partially caused the need for the restatement; and (d)
the effect of the restatement was to decrease the financial results such that
such grant would not have been earned or would have had a lesser value.  The
Employee accepts the RSUs and shares of Common Stock subject to such recovery
rights of Tidewater and in the event Tidewater exercises such rights, the
Employee will promptly return the RSUs or shares of Common Stock to Tidewater
upon demand.  If the Employee no longer holds the RSUs or shares of Common Stock
at the time of demand by Tidewater, the Employee agrees to pay to Tidewater,
without interest, all cash, securities, or other assets received by the Employee
upon the sale or transfer of such shares.  Tidewater may, if it chooses, effect
such recovery by withholding from other amounts due to the Employee by the
Company.

IV.
Withholding Taxes

Notwithstanding Section 13(b) of the Plan, if the Employee is subject to Section
16 of the 1934 Act, the Committee may not disapprove of the Employee’s right to
make an Election with respect to the RSUs as provided in Section 13(a) of the
Plan.  At any time that the Employee is required to pay to the Company an amount
required to be withheld under the applicable income tax laws in connection with
the vesting and payout of the RSUs, unless the Employee has previously provided
the Company with payment of all applicable withholding taxes, Tidewater will
withhold, from the shares of Common Stock to be issued upon the vesting of the
RSUs, shares with a value equal to the maximum statutory amount required to be
withheld.  As provided in the Plan, the value of the shares to be withheld will
be based on the Fair Market Value of the Common Stock on the Tax Date.

3

--------------------------------------------------------------------------------

 

V.
Restrictive Covenants

5.1Non-Disclosure of Confidential Information.  The Employee agrees to hold in a
fiduciary capacity and for the benefit of the Company all Confidential
Information that will have been obtained by the Employee during his or her
employment (whether prior to or after the Date of Grant) and will use such
Confidential Information solely in the good-faith performance of his or her
duties for the Company.  During his or her employment and after his or her
termination of employment, the Employee agrees (a) not to communicate or make
available to any person or entity (other than the Company) any such Confidential
Information, except upon the prior written authorization of the Company or as
may be required by law or legal process, and (b) to deliver promptly to the
Company upon its written request any Confidential Information in his or her
possession.  In the event that the provisions of any applicable law or the order
of any court would require the Employee to disclose or otherwise make available
any Confidential Information to a governmental authority or to any other third
party, the Employee agrees to give the Company, unless it is unlawful to do so,
prompt prior written notice of such required disclosure and, if possible given
the terms of any production order of the judicial governmental or administrative
body, an opportunity to contest the requirement of such disclosure or apply for
a protective order with respect to such Confidential Information by appropriate
proceedings.  Notwithstanding the foregoing, the Employee understands that
nothing contained in this Agreement limits his or her ability:  (x) to file a
charge or complaint with any federal, state, or local governmental agency or
commission (“Government Agencies”); (y) to communicate with any Government
Agency or otherwise participate in any investigation or proceeding conducted by
any Government Agency, without notice to the Company; or (z) to receive an award
for information provided to any Government Agency.

5.2Covenant Not to Compete.  During the Employee’s term of employment and any
Non-Compete Period (as defined below), the Employee agrees that he or she will
not engage in competitive activities within any jurisdiction specified in
Appendix A so long as the Company carries on a like line of business therein
(collectively, the “Restricted Area”), as follows:

(a)The Employee will not, directly or indirectly, for himself or herself or
others or in association with any other person, own, manage, operate, control,
be employed in an executive, managerial, or supervisory capacity by, or
otherwise engage or participate in, or allow his or her skill, knowledge,
experience or reputation to be used in connection with, the ownership,
management, operation, or control of any company or other business enterprise
engaged in the Restricted Business within any of the Restricted Area; provided,
however, that nothing contained in this Agreement prohibits the Employee from
making passive investments as long as the Employee does not beneficially own
more than 1% of the equity interests of a publicly traded business enterprise
engaged in the Restricted Business within any of the Restricted Area.  For
purposes of this paragraph, “beneficially own” has the same meaning ascribed to
that term in Rule 13d-3 promulgated under the 1934 Act.

(b)The Employee will not, directly or indirectly, for himself or herself or
others or in association with any other person, solicit any customer of the
Restricted Business or of the Company, or otherwise interfere, induce, or
attempt to induce any customer, supplier, licensee, or business relation of the
Company for the purpose of soliciting, diverting, interfering,

4

--------------------------------------------------------------------------------

 

or enticing away the business of such customer, supplier, licensee, or business
relation, or otherwise disrupting any previously established relationship
existing between such customer, supplier, licensee, or business relation and the
Company.

(c)In the event that the Employee’s employment ends prior to the third
anniversary of the Date of Grant and vesting of any portion of the RSUs granted
under this Agreement is accelerated, the Employee agrees to continue to abide by
the provisions of this Section 5.2 through the earlier to occur of the third
anniversary of the Date of Grant or the first anniversary of his or her
termination of employment (such period, the “Non-Compete Period”).

5.3Non-Solicitation.  During the Employee’s term of employment and any
Restricted Period (as defined below), the Employee agrees that he or she will
not, directly or indirectly, for himself or herself or others or in association
with any other person, make contact with any of the employees or independent
contractors of the Company for the purpose of soliciting such employee or
independent contractor for hire, whether as an employee or independent
contractor, or for the purpose of inducing such person to leave the employ of
the Company or cease providing services to the Company, or otherwise to disrupt
the relationship of such person with the Company.  In addition, during the
Restricted Period, the Employee will not hire, on behalf of himself or herself
or any company engaged in the Restricted Business, any employee of the Company,
whether or not such engagement is solicited by the Employee. In the event that
the Employee’s employment ends prior to the third anniversary of the Date of
Grant and vesting of any portion of the RSUs granted under this Agreement is
accelerated, the Employee agrees to continue to abide by the provisions of this
Section 5.3 through the earlier to occur of the third anniversary of the Date of
Grant or the second anniversary of his or her termination of employment (such
period, the “Restricted Period”).

5.4Injunctive Relief; Other Remedies.  The Employee acknowledges that a breach
or threatened breach by the Employee of this Section 5 would cause immediate and
irreparable harm to the Company not fully compensable by money damages or the
exact amount of which would be difficult to ascertain, and therefore the Company
will not have an adequate monetary remedy at law.  Accordingly, the Employee
agrees that, in the event of a breach or threatened breach by the Employee of
the provisions of this Section 5, the Company will be entitled to injunctive
relief to prevent or curtail any such breach of threatened breach without the
necessity of posting any bond or security or showing proof of actual damage or
irreparable injury.  Nothing in this Agreement will be construed as prohibiting
the Company from pursuing any other remedy at law or in equity to which the
Company may be entitled under applicable law in the event of a breach or
threatened breach of this Agreement by the Employee, including, without
limitation, the recovery of damages, costs, and expenses, such as reasonable
attorneys’ fees, incurred by the Company as a result of any such breach or
threatened breach.  Nothing contained in this Agreement will be deemed to impair
the Employee’s right to indemnification pursuant to (a) Tidewater’s certificate
of incorporation or by-laws, (b) any Company insurance policy, (c) any
indemnification agreement Employee may have with the Company, or (d) any policy,
plan, or program maintained or sponsored by the Company.

5.5Employee’s Understanding of this Section 5.  The Employee acknowledges that
the definition of Restricted Business, as well as the geographic and temporal
scope of the covenants contained in this Section 5 are the result of
arm’s-length bargaining and are fair and

5

--------------------------------------------------------------------------------

 

reasonable in light of (a) the importance of the functions performed by the
Employee, (b) the nature and wide geographic scope of the operations of the
Company, and (c) the Employee’s level of control over and contact with the
business and operations of the Company.

5.6Confidential Information.  For purposes of this Section 5, “Confidential
Information” means confidential and proprietary information, knowledge, or data
of any nature and in any form (including information that is electronically
transmitted or stored on any form of magnetic or electronic storage media) of
the past, current, or prospective business or operations of the Company, that is
not publicly known, whether or not marked confidential, including, without
limitation, information relating to any (a) services, projects, or jobs; (b)
estimating or bidding procedures; (c) bidding strategies; (d) present and future
business plans, actual or potential business acquisitions or joint ventures,
capital expenditure projects, and cost summaries; (e) trade secrets; (f)
marketing data, strategies, or techniques; (g) financial reports, budgets,
projections, and cost analyses; (h) pricing information, codes, and analyses;
(i) employee lists; (j) customer records, customer lists, and customer source
lists; (k) confidential filings with any government agency; and (l) internal
notes and memoranda relating to any of the foregoing, provided that Confidential
Information will not include any information, knowledge, or data that is now, or
hereafter becomes, known to the public (other than by breach of this Agreement
by the Employee or breach by any other party of a confidentiality obligation
owed to the Company).

VI.
No Contract of Employment Intended

Nothing in this Agreement confers upon the Employee any right to continue in the
employment of the Company, or to interfere in any way with the right of the
Company to terminate the Employee’s employment relationship with the Company at
any time.

VII.
Binding Effect

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, and successors.

VIII.
Amendment, Modification or Termination

The Committee may amend, modify, or terminate any RSUs at any time prior to
vesting in any manner not inconsistent with the terms of the
Plan.  Notwithstanding the foregoing, no amendment, modification, or termination
may materially impair the rights of an Employee hereunder without the consent of
the Employee.

IX.
Inconsistent Provisions

The RSUs granted hereby are subject to the provisions of the Plan, as in effect
on the date hereof and as it may be amended.  In the event any provision of this
Agreement (including the Term Sheet) conflicts with such a provision of the
Plan, the Plan provision will control.  The

6

--------------------------------------------------------------------------------

 

Employee acknowledges that a copy of the Plan was distributed to the Employee
and that the Employee was advised to review such Plan prior to entering into
this Agreement.  The Employee waives the right to claim that the provisions of
the Plan are not binding upon the Employee and the Employee’s heirs, executors,
administrators, legal representatives, and successors.

X.
Governing Law

This Agreement will be governed by and construed in accordance with the laws of
the State of Texas.

XI.
Severability

If any term or provision of this Agreement, or the application thereof to any
person or circumstance, will at any time or to any extent be invalid, illegal or
unenforceable in any respect as written, the Employee and Tidewater intend for
any court construing this Agreement to modify or limit such provision so as to
render it valid and enforceable to the fullest extent allowed by law.  Any such
provision that is not susceptible of such reformation will be ignored so as to
not affect any other term or provision hereof, and the remainder of this
Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid, illegal or
unenforceable, will not be affected thereby and each term and provision of this
Agreement will be valid and enforced to the fullest extent permitted by law.

XII.
Electronic Delivery and Execution of Documents

12.1The Company may, in its sole discretion, deliver any documents related to
the Employee’s current or future participation in the Plan or any other equity
compensation plan of the Company by electronic means or request Employee’s
consent to the terms of an award by electronic means.  Such documents may
include the plan, any grant notice, this Agreement, the plan prospectus, and any
reports of Tidewater provided generally to Tidewater’s stockholders.  In
addition, the Employee may deliver any grant notice or award agreement to the
Company or to such third party involved in administering the applicable plan as
the Company may designate from time to time.  By accepting the terms of this
Agreement, the Employee also hereby consents to participate in such plans and to
execute agreements setting the terms of participation through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

12.2The Employee acknowledges that the Employee has read Section 12.1 of this
Agreement and consents to the electronic delivery and electronic execution of
plan documents as described in Section 12.1.  The Employee acknowledges that he
or she may receive from the Company a paper copy of any documents delivered
electronically at no cost to the Employee by contacting the Company by telephone
or in writing.  

7

--------------------------------------------------------------------------------

 

XIII.
Entire Agreement; Modification

The Plan and this Agreement (including the Term Sheet) constitute the entire
agreement between the parties with respect to the subject matter contained in
this Agreement.  This Agreement may not be modified without the approval of the
Committee and the Employee, except as provided in the Plan, as it may be amended
from time to time in the manner provided in the Plan, or in this Agreement, as
it may be amended from time to time.  Any oral or written agreements,
representations, warranties, written inducements, or other communications with
respect to the subject matter contained in this Agreement made prior to the
execution of this Agreement will be void and ineffective for all purposes.

* * * * * * * * * * * * *

By clicking the “Accept” button, the Employee represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof.  The Employee has
reviewed the Plan, this Agreement, and the prospectus in their entirety and
fully understands all provisions of this Agreement.  The Employee agrees to
accept as binding, conclusive, and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or this Agreement.

 

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS

 

8

--------------------------------------------------------------------------------

 

Appendix A


Restricted Area

For Purposes of the Non-Compete Covenant

 

 

Parishes of the State of Louisiana

 

Acadia

Allen

Ascension

Assumption

Avoyelles

Beauregard

Calcasieu

Cameron

East Baton Rouge

East Feliciana

Evangeline

Iberia

Iberville

Jefferson

Jefferson Davis

Lafayette

Lafourche

Livingston

Orleans

Plaquemines

Pointe Coupee

Rapides

St. Bernard

St. Charles

St. Helena

St. James

St. John the Baptist

St. Landry

St. Martin

St. Mary

St. Tammany

Tangipahoa

Terrebonne

Vermillion

Washington

West Baton Rouge

West Feliciana

 

Jurisdictions Outside Louisiana

 

Texas Counties:

Harris

Sabine

Orange

Jefferson

Chambers

Galveston

Montgomery

Brazoria

Matagorda

Jackson Calhoun

Victoria

Aransas

Kleberg

San Patricio

Nueces

Kenedy

Willacy

Cameron

Dallas

Tarrant

Johnson

Ellis

 

Florida Counties:

Broward

Dade

Palm Beach

St. John’s

Duval

Manatee

Pinellas

Hillsborough

Escambia

Okaloosa

Santa Rosa

 

Alabama Counties:

Mobile

Baldwin

 

Mississippi Counties:

{N3574649.2}

--------------------------------------------------------------------------------

 

Hancock

 

 

 

Jackson

Pearl River

Harrison

 

 

The Parties acknowledge and agree that the Company is a company with extensive
worldwide and offshore operations and it is the Parties’ intent that the
non-competition covenant be given as broad a geographic effect as is
lawful.  Accordingly, in addition to the foregoing specified locations, it is
the Parties’ intent that the noncompetition covenant set forth in the Agreement
be given effect throughout the United States and worldwide, to the extent that
the Employee would seek to provide prohibited services to a company in
competition with the Company in any of the jurisdictions in which it
operates.  To the extent that a court of relevant jurisdiction determines the
geographic scope set forth herein to be overbroad, the Parties hereby consent to
such modification as the court may order such that the broadest possible
geographic footprint of the non-competition covenant is enforceable.

 

 

{N3574649.2}